                                                January 17, 2020
    VIA ECF
    The Honorable Hon. Lorna G. Schofield                             USDC SDNY
    United States District Judge                                      DOCUMENT
    Southern District of New York                                     ELECTRONICALLY FILED
    Thurgood Marshall U.S. Courthouse                                 DOC #:
    40 Foley Square                                                   DATE FILED: 1/21/2020
    New York, New York 10007


                            Re: United States v. Kyle Weiland, 18-cr-00273-LGS



    Dear Judge Schofield,

           Our law firm represents Kyle Weiland on the above-captioned case. Mr. Weiland is expected to
    surrender himself on January 22, 2020. The Bureau of Prisons have yet to designate a facility for Mr.
    Weiland to surrender and Monday, January 20, 2020 is a Federal Holiday. We are seeking an extension
    of Mr. Weiland’s surrender date until February 24, 2020.

            I have been in contact with AUSA Michael McGinnis is aware of our request and have no
    objections.

           Therefore, we respectfully request that Mr. Weiland’s surrender to extended until February 24,
    2020 to allow the Bureau of Prisons time to designate him.

    Thank you for your time and consideration

                                                                                 Respectfully submitted,
                                                                           THE BLANCH LAW FIRM P.C

                                                                                      /s/Ryan Blanch Esq.
                                                                                         Ryan Blanch Esq.
                                                                                 Counsel for Kyle Weiland

    CC:     AUSA Michael McGinnis (via ecf)
Application Granted in part. Defendant Weiland shall surrender for service of sentence at the institution
designated by the Bureau of Prisons before 2 p.m. on February 7, 2020. The Clerk of the Court is directed
to terminate the letter motion at docket number 62.

Dated: January 21, 2020
New York, New York
